—Order of disposition, Family Court, Bronx County (Jody Adams, J.), entered on or about March 25, 1996, adjudging that respondent neglected the subject child, terminating respondent’s rights and transferring the child’s guardianship and custody to petitioner agency *111and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Given the nature of respondent’s admitted problems with respect to the return of the child, the finding that the agency exerted diligent efforts to encourage and strengthen the parental relationship is supported by clear and convincing evidence that the agency arranged regular and frequent visits and repeatedly advised respondent of the need to maintain contact with it, keep visits and attend and complete the drug rehabilitation program she was already attending at the beginning of the one-year period of neglect (see, Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). However, respondent could not stop using drugs, missed many more visits than she kept and was frequently out of contact with the agency with her whereabouts unknown. A preponderance of the evidence adduced at the dispositional hearing supports the finding that termination of parental rights is in the child’s best interests. Concur—Saxe, J.P., Buckley, Rosenberger, Friedman and Marlow,.JJ.